DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The examiner notes that the instant application (16/844,849) appears to be a continuation (CON) of now-patented application (14/472,247). Further, the examiner on application 14/472,247 is the same examiner as the examiner on the instant application. The examiner notes the above for clarity of record as well as request to the applicant to analyze the prosecution of 14/472,247 in the hope of accelerating the prosecution of the instant application. 
The examiner draws attention to representative Claim 2’s limitation “generate search results…” while appearing to be both definite and supported, the phrase “generate search results” does not appear to be disclosed within the as-filed specification. However, the phrase “generate search results” appears to be functionally equivalent to performing “pattern recognition” and at least storing results. In response to the instant action, the examiner respectfully requests the applicants provide either paragraph numbers where “generate search results” are best described and/or appropriately amend the claim language such that the functionality, as the applicant intended, is more clearly understood. 
Specification

Representative Claim 16 recites: 
“wherein the logic is configured to adjust a parameter associated with searching for occurrences of the pattern of interest in the waveform data based on the higher-level result.” 
The specification, even when considered as a whole, does not appear to provide antecedent basis for Claim 16’s subject matter. 
While, the term “adjust” and “higher-level” result appear in the specification, it does not appear that the specification provides for nor describes any parameters that can be adjusted which are “associated with searching for occurrences of the pattern of interest” “based on the higher-level result.” 
Upon full consideration of the disclosure, the specification section B.4 “Partitions—Higher Level Recognition Operations” (Paragraphs [00133]-[00147]) appears to describe the “higher-level” result the functionality associated therewith. Throughout this section the words “adjust” or “search” do NOT appear, and thus, on its face, the specification does not provide antecedent basis for the functionality required of Claim 16.   
The examiner respectfully requests further clarification of Claim 16’s functionality, paragraphs where such functionality is supported, and/or appropriate amendments to Claim 16, such that the functionality associated therewith is more clearly understood. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. “logic configured to…” as recited in at least claims 2, 7-9,12-14, and 16-17. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 and 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Representative Claim 16 recites: 
“wherein the logic is configured to adjust a parameter associated with searching for occurrences of the pattern of interest in the waveform data based on the higher-level result.” 
Claim 16 lacks written description. 
The examiner turns to MPEP 2161.01(I) which describes how an examiner should determine whether there is adequate written description for a computer-implemented functional claim limitation. The MPEP recites: 
applies to all claims including original claims that are part of the disclosure as filed…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail…In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed…” 
Looking at the correspondence between Claim 16’s subject matter and what is disclosed in the specification, it can be seen that Claim 16’s subject matter is indeed “…not explained at all or [is] not explained in sufficient detail…” 
As described above in the objection to the specification, it appears that the section that describes “higher-level operations” which appears to be the best section to disclose the functionality associated with Claim 16 fails to do so. In particular, based upon reading the section, the words “adjust” or “search” do not appear in that section nor is any functionality that could reasonably be understood as provided support or description of Claim 16. 
Because of at least the above reasons, a rejection under 112(a) is appropriate. Appropriate correction is required. 
The examiner notes that Claim 32 recites similar language to that of Claim 16 and thus is rejected under 112(a) under similar grounds.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17, 28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, at least in part: 
“…to identify a higher-level pattern among the occurrences of the pattern of interest…” 
The phrase “high-level pattern” is considered a relative term. Because it is unclear what the applicant considers a “higher-level pattern” the metes and bounds of the claim cannot be established and therefore the claim is indefinite. 
Claim 14 recites similar language to that of Claim 12 and, in particular, recites “…configured to combine one or more recognition results…to determine a higher-level result…” Much like claim 12, it is unclear what the applicant intends the functionality of combine to “determine a higher-level result” to encompass and therefore the metes and bounds of the claim cannot be established and therefore the claim is indefinite. 
The examiner notes for clarity of record that Claims 15-16 are similar rejected for at least depending on rejected Claim 14. 
Similarly, Claims 28, 30-32 recite claim language similar to that of Claims 12 and 14-16 and are rejected under similar grounds. 
Claim 17 recites, at least in part: 

The term “new” is considered a relative term for which the claim does not provide a definition or clarification of what the applicant intends “new” to encompass. Therefore the claim is indefinite. 
Claim limitation “logic configured to…” as recited in the claim(s) listed above (see Claim Interpretation section above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
First, as an initial matter, the examiner shows that the phrase “logic configured to…” passes the three prong test and thus, as stated above, invokes interpretation under 112(f). 
Prong 1: The claim limitation(s) uses to the term “means” or “step” or a term used as a substitute that is a generic placeholder (e.g. nonce term). 
Looking at representative Claim 2, the claim uses the term “logic” which is considered a nonce term and thus passes Prong 1. 
Prong 2: the nonce term is modified by functional language, typically, but not always lined by the transition word “for” or another linking word or phrase, such as “configured to”. 
Looking at representative Claim 2, the claim explicitly uses the phrase “configured to” and thus passes prong 2. 
Prong 3: the nonce term is NOT modified by sufficient structure, material, or acts for performing the claimed function. 
Looking at representative Claim 2, any or all of the limitations recited (e.g. “search for”, “record”, and/or “generate”) do not recite structure, material, or acts for performing the claimed function, but rather merely recite the function. Thus, at least representative Claim 2 passes Prong 3. 
Because all three prongs of the 112(f) test have been passed, at least representative Claim 2 indeed invokes interpretation under 112(f). However, the structure and corresponding algorithm do NOT appear to be disclosed within the as-filed specification. 
The examiner turns to MPEP 2181(II)(B) which, at least in part, recites: 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.
Upon consideration of the disclosure as a whole, Paragraph [0008] appears to be the best description of logic and describes several “programmable logic devices” and recites, at least in part: 
“…are a type of digital integrated circuit that can be programmed to perform specified logic functions…[Field Programmable Gate Array] FPGA logic blocks typically include programmable logic elements such as lookup tables, flip flops, memory elements, multiplexers, and so forth…” 
Further, Paragraph [0095] recites: 
“The knowledge elements may be stored in a memory space or knowledge element array…A knowledge map is a set of knowledge elements. In some implementations, a knowledge element, in addition to defining a vector and a category, may further be instantiated as a physical processing element (implemented, for example, in a logic processing unit of a FPGA) that encapsulates processing logic that returns a match result in response to an input data vector…”
However, upon considering at least the above paragraphs of the as-filed specification, at least the above paragraphs DO NOT provide sufficient structure for the claimed functions. Rather, as per the MPEP citation above, “logic” is merely described in such a general manner (e.g. can be programmed using FPGA “logic blocks”, mere disclosure of typical logical circuits) that the claimed “logic” is “…essentially a black box designed to perform the recited function…” 
	Clearly, as prescribed by the MPEP, this general recitation and/or description of logic is NOT sufficient disclosure of structure. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-24, 28, 30, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (the examiner notes that the Schroeder reference was provided in the applicant filed IDS dated 04/09/2020).

With respect to Claim 18, Schroeder teaches searching for occurrences of the pattern of interest in waveform data by comparing input vectors derived from the waveform data to the one or more data vectors (Schroeder c.f. Figure 2, 3. Figure 2 shows the data file containing the waveform data for an example heart beat readout. Figure 3 shows the graphical representation of at least that file. Next, see section 2.4 which describes how a heartbeat is “picked”. Namely “”In order to analyze hemodynamic data on a beat-to-beat basis, beginning and ending beat indices or boundaries, must be identified and verified…Prior to running the beat picking algorithm, the user must select which signal to associate or save the beat indices to by selecting a signal in the “Beat type to View/Save to” popup menu. This is important since the analysis routines access specific beat indices according to the same under which they were saved. Additionally, the beat indices can be viewed atop any signal of choice by selecting a signal in the “Beat Reference Signal” popup menu…after selecting the beat picking method, the user must enter various threshold values that the beat picking algorithms use to determine beat boundaries…” The examiner notes that the imported 
Recording, for each occurrence of the pattern of interest found in the waveform data, one or more measurement corresponding to one or more characteristics of the occurrence of the pattern of interest (Schroeder see at least section 2.6 “Currently, several analysis options have been incorporated into the HEART program. Of these, two provide beat-to-beat analysis of basic cardiovascular parameters…An analysis routine called “Cardiac: Left Heart” calculates up to 25 parameters that can be derived from left ventricular pressure, aortic pressure and flow…These include systolic, diastolic, and mean values, derivatives, integrals…After execution of the analysis, the results are immediately saved to the output file.” The examiner notes that calculating or otherwise obtaining at least the listed characteristics based upon a detection and recordation of a heartbeat teaches “record, for each occurrence of the pattern of interest found in the waveform data, one or more 
Recording, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest (Schroeder c.f. Figure 3 note especially the circle(s) with an “x” (the examiner notes that these “marked points” are faint. In addition, Section 2.4 Pg. 380 “Upon completion [of the beat picking analysis], the user is shown the number of selected “good” and “bad” beats and queried on whether to save the beat indices. If the beats are not saved at that time, they are stored in memory…The beat boundaries will be immediate plotted in the display window on the chosen beat reference signal. By default, the beginning beat boundary is indicated by a circle and the end beat is indicated by an ‘x’…” The examiner notes that recording the beginning of a beat and/or end of a beat and storing such data teaches “Record, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest”.). 
Generating search results, the search results identifying at least some of the occurrences of the pattern of interest and, for each of the occurrences of the pattern of interest identified in the search results, the corresponding one or more measurements (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat 
With respect to Claim 19, Schroeder teaches wherein, for each occurrence of the pattern of interest identified in the search results, the search results include or provide access to the corresponding point in the waveform data or the corresponding range of the waveform data (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…” The examiner notes that viewing output data including plotting and viewing the data that was analyzed at some point in time teaches “wherein, for each occurrence of the pattern of interest identified in the search 
	With respect to Claim 20, Schroeder teaches in response to user interaction with a representation of a particular occurrence of the pattern of interest in the search results, displaying the corresponding point in the waveform data or the corresponding range of the waveform data (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…” The examiner notes that viewing output data including plotting and viewing the data that was analyzed at some point in time teaches “in response to user interaction with a representation of a particular occurrence of the pattern of interest in the search results, displaying the corresponding point in the waveform data or the corresponding range of the waveform data”.).
	With respect to Claim 21, Schroeder teaches wherein, for each occurrence of the pattern of interest identified in the search results, the search results include a link to the corresponding point in the waveform data or the corresponding range of the waveform data (Schroeder Section 2.2 “If the beat indices have already been picked, one can also view them superimposed on a selected signal. Additionally, a “Mark Point” button is provided to display the values of all plotted signals at a selected x-value. If desired, a user can save the uncalibrated data being displayed along with the data file name and range, calibration factors, sampling rate, and beat indices…” The examiner notes that viewing beat indices and/or specifically marked points superimposed or otherwise within the same display window teaches “wherein, for each occurrence of the pattern of interest identified in the search results, the search results include a link to the corresponding point in the waveform data or the corresponding range of the waveform data”.).
	With respect to Claim 22, Schroeder teaches wherein the one or more measurements include one or more of a timing measurement, a location, an amplitude, a peak amplitude, a sample count, a mean, a median, a standard deviation, a global maximum, a global minimum, a local maximum, a local minimum, a slope, pattern statistics, a polynomial fit intercept, an inflection point, a point of maximum curvature, or a duration for a corresponding amplitude (Schroeder c.f. Figure 2 and Figure 3. Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…”). 
	With respect to Claim 23, Schroeder teaches wherein recording the one or more measurements for a particular occurrence of the pattern of interest is done with reference to at least one other occurrence of the pattern of interest (The 
	Under the Broadest Reasonable Interpretation, Schroeder teaches the claim language. See Section 2.7 “The “View Output Data” window (Fig. 6) allow one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison…” Note further Fig. 6. Upon examining Figure 6, a person of ordinary skill in the art would clearly infer that if multiple beats (e.g. multiple difference patterns of interest) are loaded or otherwise selected for viewing and a plot that connects each measurement from each respective beat (c.f. Figure 6 the plotted line(s)) is constructed, each measurement includes a reference to at least one other beat. That is from knowing, for example, the beat of a respective “MAP” (c.f. Figure 6 x-axis) measurement, each other beat and respective MAP measurement would be appropriately plotted. 
	To further clarify, each measurement (MAP) is associated with a respective beat (e.g. Beat 1 has a MAP measurement of “x”). So, when Beat 2’s MAP measurement is recorded, it is recorded with respect to Beat 2 which necessarily occurs after Beat 1 and thus is “referencing” Beat 1.).
	With respect to Claim 24, Schroeder teaches performing operations using the one or more measurements for multiple occurrences of the pattern of interest (As an initial note, the examiner notes the breadth of “…to perform operations…” Under 
With respect to Claim 28, Schroeder teaches identifying a higher-level pattern among the occurrences of the pattern of interest (As an initial note, the examiner notes the corresponding 112(b) rejection. Schroeder Figure 6. Note especially that for each beat (each occurrence of the pattern of interest) a MAP measurement is acquired and plotted from plotting these measurements the “higher-level” pattern of MAP measurements over time is identified (e.g. from observing Figure 6 MAP plot, it can be observed that MAP is trending upward (e.g. has a high-level pattern of increasing)). Therefore, at least Schroeder’s plotting of MAP measurements teaches “wherein the logic is configured to identify a higher-level pattern among the occurrences of the pattern of interest”.). 
With respect to Claim 30, Schroeder teaches wherein the waveform data correspond to a first data channel (Schroeder c.f. Figure 3 note “selected signals” on the left panel and the each corresponding signal is plotted separately in the main plot view. The examiner notes that any or all of the signals plotted individually teach “wherein the waveform data correspond to a first data channel”.)…searching for occurrences of a different pattern of interest in a second data channel (Schroeder corresponding signal is plotted separately in the main plot view. The examiner notes that any or all of the signals plotted individually teach “second data channel”. Next, the examiner notes the beat picking process as described in Section 2.4. Notably, Table discloses an algorithm pair that is used to get the final heart beat indices. For example, using the AoF -> LVP Algorithm pair, the first algorithm uses an upper and lower threshold (See Pg. 379 last paragraph) and these “…are used in the first step of the beat picking process and apply to the first algorithm signal, for instance, AoF if AoF -> LVP is the selected algorithm pair…” Pg. 380 “The second beat picking algorithm of the pair establishes a window, or range, around the resultant boundaries of the first algorithm and the selects the refined, or final, beat boundaries within the window according to the particular algorithm selected…If LVP is the second algorithm selected, the program decrements through the derivative of the windowed ventricular data until the value is less than the “End-Diastolic threshold”. This is like decrementing backwards down the isovolumic ventricular contraction part of the waveform until a point (the threshold) is reached where the slope dramatically changes or is near zero. The resultant of any of the methods is the refined, or final, estimate of the selected beat boundaries.” To clarify, finding where the AoF waveform data crosses the first two thresholds teaches the first channel of waveform data searching of occurrences of a pattern of interest. Next, finding where the LVP waveform data crosses the “End-Diastolic threshold” teaches “searching for occurrences of a different pattern of interest in a second data channel”.)…combining one or more recognition results associated with the first data channel with one or more recognition results associated with the second channel to determine a higher-level result (as an initial matter the examiner notes the rejection under 112(b) for “higher-level” result. Schroeder see citations above. However, in particular “…The resultant of any of the methods is the refined, or final, estimate of the selected beat boundaries…” As noted above, two different channels of data (e.g. AoP and LVP) are used separately to find the beat indices. That is, the results of using the AoP algorithm combined with the LVP algorithm find the heartbeat indices (e.g. a “higher-level” result).). 
With respect to Claim 34, Schroeder teaches A computer program product comprising one or more non-transitory computer-readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices, the computer program instructions cause the one or more computing devices to: search for occurrences of a pattern of interest in waveform data by comparing input vectors derived from the waveform data to one or more data vectors representing the pattern of interest (Schroeder c.f. Figure 2, 3. Figure 2 shows the data file containing the waveform data for an example heart beat readout. Figure 3 shows the graphical representation of at least that file. Next, see section 2.4 which describes how a heartbeat is “picked”. Namely “”In order to analyze hemodynamic data on a beat-to-beat basis, beginning and ending beat indices or boundaries, must be identified and verified…Prior to running the beat picking algorithm, the user must select which signal to associate or save the beat indices to by selecting a signal in the “Beat type to View/Save to” popup menu. This is important since the analysis routines access specific beat indices according to the same under which they 
Record, for each occurrence of the pattern of interest found in the waveform data, one or more measurement corresponding to one or more characteristics of the occurrence of the pattern of interest (Schroeder see at least section 2.6 “Currently, several analysis options have been incorporated into the HEART program. Of these, two provide beat-to-beat analysis of basic cardiovascular parameters…An analysis routine called “Cardiac: Left Heart” calculates up to 25 parameters that can be derived from left ventricular pressure, aortic pressure and flow…These include systolic, diastolic, and mean values, derivatives, integrals…After 
Record, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest (Schroeder c.f. Figure 3 note especially the circle(s) with an “x” (the examiner notes that these “marked points” are faint. In addition, Section 2.4 Pg. 380 “Upon completion [of the beat picking analysis], the user is shown the number of selected “good” and “bad” beats and queried on whether to save the beat indices. If the beats are not saved at that time, they are stored in memory…The beat boundaries will be immediate plotted in the display window on the chosen beat reference signal. By default, the beginning beat boundary is indicated by a circle and the end beat is indicated by an ‘x’…” The examiner notes that recording the beginning of a beat and/or end of a beat and storing such data teaches “Record, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest”.). 
Generate search results, the search results identifying at least some of the occurrences of the pattern of interest and, for each of the occurrences of the pattern of interest identified in the search results, the corresponding one or more measurements (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…” The examiner notes that viewing output data including plotting and view the data that was analyzed at some point in time teaches “generate search results, the search results identifying at least some of the occurrences of the pattern of interest and, for each of the occurrences of the pattern of interest identified in the search results, the corresponding one or more measurements”.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-17, 25-6, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Adams (US 2008/0270338 A1 the examiner notes that this application was disclosed in the applicant provided IDS dated 04/09/2020). 
With respect to Claim 2, Schroeder teaches logic configured to: search for occurrences of the pattern of interest in waveform data by comparing input vectors derived from the waveform data to the one or more data vectors (Schroeder c.f. Figure 2, 3. Figure 2 shows the data file containing the waveform data for an example heart beat readout. Figure 3 shows the graphical representation of at least that file. Next, see section 2.4 which describes how a heartbeat is “picked”. Namely “”In order to analyze hemodynamic data on a beat-to-beat basis, beginning and ending beat indices or boundaries, must be identified and verified…Prior to running the beat picking algorithm, the user must select which signal to associate or save the beat indices to by selecting a signal in the “Beat type to View/Save to” popup menu. This is important since the analysis routines access specific beat indices according to the same under which they were saved. Additionally, the beat indices can be viewed atop any signal of choice by selecting a signal in the “Beat Reference Signal” popup menu…after selecting the beat picking method, the user must enter various threshold values that the beat picking algorithms use to determine beat boundaries…” The examiner notes that the imported data (e.g. test data) being compared to a stored “reference beat” and “finding” or otherwise marking where a beat begins and/or ends teaches “search for occurrences of the pattern of interest in waveform data by comparing input vectors derived from the waveform data to the one or more data vectors”. In addition, Section 3 recites “calculation of the analysis output parameters previously described (Table 2) have been verified by comparing the results to those determined from visual inspection of the plotted data or by mathematical calculation of the parameters. For example, calculated parameters such as systolic, diastolic, and end-diastolic pressures were 
Record, for each occurrence of the pattern of interest found in the waveform data, one or more measurement corresponding to one or more characteristics of the occurrence of the pattern of interest (Schroeder see at least section 2.6 “Currently, several analysis options have been incorporated into the HEART program. Of these, two provide beat-to-beat analysis of basic cardiovascular parameters…An analysis routine called “Cardiac: Left Heart” calculates up to 25 parameters that can be derived from left ventricular pressure, aortic pressure and flow…These include systolic, diastolic, and mean values, derivatives, integrals…After execution of the analysis, the results are immediately saved to the output file.” The examiner notes that calculating or otherwise obtaining at least the listed characteristics based upon a detection and recordation of a heartbeat teaches “record, for each occurrence of the pattern of interest found in the waveform data, one or more measurement corresponding to one or more characteristics of the occurrence of the pattern of interest”.).
Record, for each occurrence of the pattern of interest found in the waveform data, a point in the waveform data corresponding to the occurrence of the pattern of interest or a range of the waveform data corresponding to the occurrence of the pattern of interest (Schroeder c.f. Figure 3 note especially the circle(s) with an “x” (the examiner notes that these “marked points” are faint. In addition, Section 2.4 Pg. 380 “Upon completion [of the beat picking analysis], the user is shown 
Generate search results, the search results identifying at least some of the occurrences of the pattern of interest and, for each of the occurrences of the pattern of interest identified in the search results, the corresponding one or more measurements (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…” The examiner notes that viewing output data including plotting and view the data that was analyzed at some point in time teaches “generate search results, the search results identifying at least some of the occurrences of the pattern of interest and, 
Schroeder, however, does not appear to teach: 
Memory configured to store one or more knowledge elements, each knowledge element corresponding to a data vector representing a pattern of interest
Adams, however, teaches memory configured to store one or more knowledge elements, each knowledge element corresponding to a data vector representing a pattern of interest (Adams c.f. Figure 22 note Memory for Virtual KE’s and Physical KE; Further note at least Paragraph [0105] which describes the knowledge elements.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the pattern searching and recordation as taught by Schroeder modified with the memory “knowledge elements” as taught by Adams because this would allow for faster recognition and collection from disparate data sources (Adams Fig. 19, 21, and/or 22). 
	
With respect to Claim 3, the combination of Schroeder and Adams teach wherein, for each occurrence of the pattern of interest identified in the search results, the search results include or provide access to the corresponding point in the waveform data or the corresponding range of the waveform data (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) 
	With respect to Claim 4, the combination of Schroeder and Adams teaches wherein, in response to user interaction with a representation of a particular occurrence of the pattern of interest in the search results, the logic is configured to display the corresponding point in the waveform data or the corresponding range of the waveform data (Schroeder c.f. Figure 2 and Figure 3. Note especially in Figure 2 the option to load in various sets of data (e.g. import). Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…” The examiner notes that viewing output data including plotting and viewing the data that was analyzed at some point in time teaches “wherein, in 
	With respect to Claim 5, the combination of Schroeder and Adams teaches wherein, for each occurrence of the pattern of interest identified in the search results, the search results include a link to the corresponding point in the waveform data or the corresponding range of the waveform data (Schroeder Section 2.2 “If the beat indices have already been picked, one can also view them superimposed on a selected signal. Additionally, a “Mark Point” button is provided to display the values of all plotted signals at a selected x-value. If desired, a user can save the uncalibrated data being displayed along with the data file name and range, calibration factors, sampling rate, and beat indices…” The examiner notes that viewing beat indices and/or specifically marked points superimposed or otherwise within the same display window teaches “wherein, for each occurrence of the pattern of interest identified in the search results, the search results include a link to the corresponding point in the waveform data or the corresponding range of the waveform data”.).
	With respect to Claim 6, the combination of Schroeder and Adams teaches wherein the one or more measurements include one or more of a timing measurement, a location, an amplitude, a peak amplitude, a sample count, a mean, a median, a standard deviation, a global maximum, a global minimum, a local maximum, a local minimum, a slope, pattern statistics, a polynomial fit intercept, an inflection point, a point of maximum curvature, or a duration for a corresponding amplitude (Schroeder c.f. Figure 2 and Figure 3. Further note section 2.7 “The “view output data” window (Figure 6) allows one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison, another feature is the ability to plot the mean, maximum, minimum, and standard deviation of the last plotted variable by selecting the desired statistic calculation…”). 
	With respect to Claim 7, the combination of Schroeder and Adams teaches wherein the logic is configured to record the one or more measurements for a particular occurrence of the pattern of interest with reference to at least one other occurrence of the pattern of interest (The examiner notes for clarity of record that while this claim appears to be definite, the functionality claimed appears to be broad or otherwise able to broadly interpreted. The examiner respectfully requests the applicant amend the claim or more clearly show the metes and bounds of this claim in response to the instant action. 
	Under the Broadest Reasonable Interpretation, Schroeder teaches the claim language. See Section 2.7 “The “View Output Data” window (Fig. 6) allow one to view the analyzed results for every beat from the previously executed analyses. By using the provided selection menus, one can add numerous parameters from various sets of data to the plot window for viewing and comparison…” Note further Fig. 6. Upon examining Figure 6, a person of ordinary skill in the art would clearly infer that if multiple beats (e.g. multiple difference patterns of interest) are loaded or otherwise selected for viewing and a plot that connects each measurement from each respective beat (c.f. Figure 6 the 
	To further clarify, each measurement (MAP) is associated with a respective beat (e.g. Beat 1 has a MAP measurement of “x”). So, when Beat 2’s MAP measurement is recorded, it is recorded with respect to Beat 2 which necessarily occurs after Beat 1 and thus is “referencing” Beat 1.).
	With respect to Claim 8, the combination of Schroeder and Adams teaches wherein the logic is configured to perform operations using the one or more measurements for multiple occurrences of the pattern of interest (As an initial note, the examiner notes the breadth of “…to perform operations…” Under BRI, Schroeder teaches the claim language. For example, c.f. Figure 6. Note that Schroeder’s system plots the MAP measurement for each beat. That is for multiple occurrences of the pattern of interest (an individual heartbeat), Schroeder plots (e.g. performs operations) using the MAP measurement. As can be seen from at least the above description, Schroeder teaches “wherein the logic is configured to perform operations using the one or more measurements for multiple occurrences of the pattern of interest”.).
	With respect to Claim 9, the combination of Schroeder and Adams teaches wherein the waveform data correspond to a first data channel, and wherein the logic is configured to trigger processing of information associated with a second data channel in response to identification of each occurrence of the pattern of interest found in the waveform data (Adams Paragraph [0084] “…the pattern recognition system includes two software-based servers that use the same shared memory. One of the servers is the sensor server 22, which initiates a trigger and then receives sensor readings from a sensor…the other server is the inspection server 20 which triggers and receives results from the sensor server…” [0089] “FIG 4. Shows an embodiment where the pattern recognition system runs, and/or is integrated with, a controller 204 for a data sensor…Additionally, a triggering system 202 may trigger operation of the data sensor 206 and controller 204, such as when a new part is ready for inspection on an assembly line…” The examiner notes that in a waveform plot of the assembly line, a “new part is ready for inspection” would be modeled or otherwise be seen in waveform data as some spike or otherwise a change in the waveform amplitude. As a person of ordinary skill in the art would infer, based on this change in the waveform (e.g. a pattern of interest) and the disclosure of Adams (see above “trigger”), this would trigger the collection of data from a sensor (e.g. processing of information) in response to the change of amplitude on the waveform data. Thus, as can be seen, Adams teaches the claim language.).  
	With respect to Claim 10, the combination of Schroeder and Adams teaches wherein processing the information in the second data channel includes taking one or more measurements in the second data channel (Adams Paragraph [0084] “…the pattern recognition system includes two software-based servers that use the same shared memory. One of the servers is the sensor server 22, which initiates a trigger and then receives sensor readings from a sensor…the other server is the inspection server 20 which triggers and receives results from the sensor server…”  pattern recognition system runs, and/or is integrated with, a controller 204 for a data sensor…Additionally, a triggering system 202 may trigger operation of the data sensor 206 and controller 204, such as when a new part is ready for inspection on an assembly line…”). 
With respect to Claim 12, the combination of Schroeder and Adams teaches wherein the logic is configured to identify a higher-level pattern among the occurrences of the pattern of interest (As an initial note, the examiner notes the corresponding 112(b) rejection. Schroeder Figure 6. Note especially that for each beat (each occurrence of the pattern of interest) a MAP measurement is acquired and plotted from plotting these measurements the “higher-level” pattern of MAP measurements over time is identified (e.g. from observing Figure 6 MAP plot, it can be observed that MAP is trending upward (e.g. has a high-level pattern of increasing)). Therefore, at least Schroeder’s plotting of MAP measurements teaches “wherein the logic is configured to identify a higher-level pattern among the occurrences of the pattern of interest”.). 
With respect to Claim 13, the combination of Schroeder and Adams teaches wherein the logic is configured to search for the occurrences of the pattern of interest in the waveform data by applying weights or mask to at least some of the input vectors and the one or more data vectors (Adams Pg. 5 Paragraph [0047]-[0048] “Partitions Weighting and Masking” “…In the pattern recognition system according to one implementation, mask vectors and/or weighting vectors can be used when matching against an existing knowledge base. In one implementation, masking and weighting of oper [sic] and vectors is part of a recognition operation. In one implementation, an application may cause the pattern recognition engine to mask a identifying a partition and the operand(s) to be masked in a mask command. An application may cause the pattern recognition engine to weight vectors operands by issuing a weight command that identifies a partition, the operands to be weighted, and the weighting values to be used.”). 
With respect to Claim 14, the combination of Schroeder and Adams teach wherein the waveform data correspond to a first data channel (Schroeder c.f. Figure 3 note “selected signals” on the left panel and the each corresponding signal is plotted separately in the main plot view. The examiner notes that any or all of the signals plotted individually teach “wherein the waveform data correspond to a first data channel”.)…wherein the logic is configured to search for occurrence of a different pattern of interest in a second data channel (Schroeder c.f. Figure 3 note “selected signals” on the left panel and the each corresponding signal is plotted separately in the main plot view. The examiner notes that any or all of the signals plotted individually teach “second data channel”. Next, the examiner notes the beat picking process as described in Section 2.4. Notably, Table discloses an algorithm pair that is used to get the final heart beat indices. For example, using the AoF -> LVP Algorithm pair, the first algorithm uses an upper and lower threshold (See Pg. 379 last paragraph) and these “…are used in the first step of the beat picking process and apply to the first algorithm signal, for instance, AoF if AoF -> LVP is the selected algorithm pair…” Pg. 380 “The second beat picking algorithm of the pair establishes a window, or range, around the resultant boundaries of the first algorithm and the selects the refined, or final, beat boundaries within the window according to the particular algorithm selected…If LVP is the second algorithm selected, the program decrements through the derivative of the occurrences of a pattern of interest. Next, finding where the LVP waveform data crosses the “End-Diastolic threshold” teaches “wherein the logic is configured to search for occurrence of a different pattern of interest in a second data channel”.)…and wherein the logic is configured to combine one or more recognition results associated with the first data channel with one or more recognition results associated with the second channel to determine a higher-level result (as an initial matter the examiner notes the rejection under 112(b) for “higher-level” result. Schroeder see citations above. However, in particular “…The resultant of any of the methods is the refined, or final, estimate of the selected beat boundaries…” As noted above, two different channels of data (e.g. AoP and LVP) are used separately to find the beat indices. That is, the results of using the AoP algorithm combined with the LVP algorithm find the heartbeat indices (e.g. a “higher-level” result).). 
With respect to Claim 15, the combination of Schroeder and Adams teach wherein the first data channel correspond to a first sensor type and the second data channel corresponds to a second sensor type (Adams [0089] “More generally, a data sensor is a device that contains one or more transducers that captures observed physical phenomena, such as sounds, images, radio-frequency signals, etc…Further, in 
With respect to Claim 16, as best understood, the combination of Schroeder and Adams teach wherein the logic is configured to adjust a parameter associated with searching for occurrences of the pattern of interest in the waveform based on the higher-level result (Adams Paragraph [0050] “A pattern recognition application, for example, may define an overall pattern recognition operation as a set of individual pattern recognition operations and include decisional logic that creates a structured relationship between the individual pattern recognition operations. In such an implementation, the results returned by a first set of partitions can be used as inputs to a second, higher level partition.” Paragraph [0057] “Via the use of opaque user-data, a subsequent recognition stage, using the same or a different input vector, could be performed in a different partition based on the opaque user data returned by the first recognition stage… Additionally, once a higher level recognition result is achieved, it could be used to weight or mask additional recognition operations at lower levels in the hierarchy, such as to bias them toward the current top-level recognition.” The examiner notes that using the high level result to weight or mask additional recognition operations at lower levels teaches “wherein the logic is configured to adjust a parameter associated with searching for occurrences of the pattern of interest in the waveform based on the higher-level result”.).
With respect to Claim 17, the combination of Schroeder and Adams teaches wherein the logic is configured to generate a new knowledge element for a particular input vector in response to a comparison result of comparing the particular input vector to one or more data vectors (Adams Paragraph [0029] “Further, the systems can expand their knowledge by adding a new instance of a knowledge element in a category (as defined by one or more input vectors), if it is sufficiently different from existing knowledge elements in that category.” The examiner notes that adding a new knowledge element based on how different its vector is to that of an existing vector teaches “wherein the logic is configured to generate a new knowledge element for a particular input vector in response to a comparison result of comparing the particular input vector to one or more data vectors”.).
	With respect to Claim 25, the combination of Schroeder and Adams teaches wherein the waveform data correspond to a first data channel, the method further comprising triggering processing of information associated with a second channel in response to identification of each occurrence of the pattern of interest found in the waveform data (Adams Paragraph [0084] “…the pattern recognition system includes two software-based servers that use the same shared memory. One of the servers is the sensor server 22, which initiates a trigger and then receives sensor readings from a sensor…the other server is the inspection server 20 which triggers and receives results from the sensor server…” [0089] “FIG 4. Shows an embodiment where the pattern recognition system runs, and/or is integrated with, a controller 204 for a data sensor…Additionally, a triggering system 202 may trigger operation of the data sensor 206 and controller 204, such as when a new part is ready for inspection on an assembly line…” The examiner notes that in a waveform plot of the assembly line, a “new part is ready for inspection” would be modeled or otherwise be seen in waveform data as some spike or otherwise a change in the waveform amplitude. As a person of ordinary skill in 
	With respect to Claim 26, the combination of Schroeder and Adams teaches wherein processing the information in the second data channel includes taking one or more measurements in the second data channel (Adams Paragraph [0084] “…the pattern recognition system includes two software-based servers that use the same shared memory. One of the servers is the sensor server 22, which initiates a trigger and then receives sensor readings from a sensor…the other server is the inspection server 20 which triggers and receives results from the sensor server…” [0089] “FIG 4. Shows an embodiment where the pattern recognition system runs, and/or is integrated with, a controller 204 for a data sensor…Additionally, a triggering system 202 may trigger operation of the data sensor 206 and controller 204, such as when a new part is ready for inspection on an assembly line…”). 
With respect to Claim 29, the combination of Schroeder and Adams teaches wherein searching for the occurrences of the pattern of interest in the waveform data includes applying weights or mask to at least some of the input vectors and the one or more data vectors (Adams Pg. 5 Paragraph [0047]-[0048] “Partitions Weighting and Masking” “…In the pattern recognition system according to one implementation, mask vectors and/or weighting vectors can be used when matching against an existing knowledge base. In one implementation, masking and weighting of oper [sic] and vectors is part of a recognition operation. In one implementation, an identifying a partition and the operand(s) to be masked in a mask command. An application may cause the pattern recognition engine to weight vectors operands by issuing a weight command that identifies a partition, the operands to be weighted, and the weighting values to be used.”). 
With respect to Claim 31, the combination of Schroeder and Adams teach wherein the first data channel correspond to a first sensor type and the second data channel corresponds to a second sensor type (Adams [0089] “More generally, a data sensor is a device that contains one or more transducers that captures observed physical phenomena, such as sounds, images, radio-frequency signals, etc…Further, in this embodiment, there might be multiple controllers for multiple data sensors, of the same or different types…”). 
With respect to Claim 32, as best understood, the combination of Schroeder and Adams teach adjusting a parameter associated with searching for occurrences of the pattern of interest in the waveform based on the higher-level result (Adams Paragraph [0050] “A pattern recognition application, for example, may define an overall pattern recognition operation as a set of individual pattern recognition operations and include decisional logic that creates a structured relationship between the individual pattern recognition operations. In such an implementation, the results returned by a first set of partitions can be used as inputs to a second, higher level partition.” Paragraph [0057] “Via the use of opaque user-data, a subsequent recognition stage, using the same or a different input vector, could be performed in a different partition based on the opaque user data returned by the first recognition stage… once a higher level recognition result is achieved, it could be used to weight or mask additional recognition operations at lower levels in the hierarchy, such as to bias them toward the current top-level recognition.” The examiner notes that using the high level result to weight or mask additional recognition operations at lower levels teaches “wherein the logic is configured to adjust a parameter associated with searching for occurrences of the pattern of interest in the waveform based on the higher-level result”.).
With respect to Claim 33, the combination of Schroeder and Adams teaches wherein the logic is configured to generate a new knowledge element for a particular input vector in response to a comparison result of comparing the particular input vector to one or more data vectors (Adams Paragraph [0029] “Further, the systems can expand their knowledge by adding a new instance of a knowledge element in a category (as defined by one or more input vectors), if it is sufficiently different from existing knowledge elements in that category.” The examiner notes that adding a new knowledge element based on how different its vector is to that of an existing vector teaches “wherein the logic is configured to generate a new knowledge element for a particular input vector in response to a comparison result of comparing the particular input vector to one or more data vectors”.).
Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Adams and further in view of LeCroy (no named author) (“LeCroy Ten Minute Tutorial: Special Trigger Modes” NPL 2011). 
With respect to Claim 11, the combination of Schroeder and Adams teaches all of the limitations of Claim 9. 
explicitly teach: 
Wherein processing the information in the second data channel includes searching for occurrences of a different pattern of interest in the second data channel 
LeCroy teaches wherein processing the information in the second data channel includes searching for occurrences of a different pattern of interest in the second data channel (LeCroy Pgs. 7-8 “Cascaded (Multi-Stage) Triggers” “Cascaded triggers allow the scope to be triggered based on multiple events by arming the trigger on a single first (“A”) event or a succession of multiple events (up to 3) and then triggering on a specified condition.” Note Figure 8 Note especially that the measurement or “triggered” event happens on different channels (e.g. C2 and/or C1) the examiner notes that detecting an edge and/or any part of a waveform teaches “a different pattern of interest in the second data channel”. Further the LeCroy’s condition(s) of “triggering on” teaches “searching for occurrences”. As can be seen LeCroy teaches the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the pattern recognition and multichannel data sources as taught by the combination of Schroeder and Adams modified with the searching of patterns of interest based on a trigger event as taught by LeCroy because this would allow for a more complex measurement of waveform data; this in turn would yield more information (LeCroy Pgs. 7-8 and 1). 
With respect to Claim 27, the combination of Schroeder, Adams, and LeCroy teaches wherein processing the information in the second data channel includes searching for occurrences of a different pattern of interest in the second data channel (LeCroy Pgs. 7-8 “Cascaded (Multi-Stage) Triggers” “Cascaded triggers allow the scope to be triggered based on multiple events by arming the trigger on a single first (“A”) event or a succession of multiple events (up to 3) and then triggering on a specified condition.” Note Figure 8 Note especially that the measurement or “triggered” event happens on different channels (e.g. C2 and/or C1) the examiner notes that detecting an edge and/or any part of a waveform teaches “a different pattern of interest in the second data channel”. Further the LeCroy’s condition(s) of “triggering on” teaches “searching for occurrences”. As can be seen LeCroy teaches the claim language.). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Abraham-Fuchs, K. et al. “Pattern Recognition in biomagnetic signals by spatio-temporal correlation and application to the localization of propagating neuronal activity” NPL 1990. Discusses “pattern template and combining channels of data into one combined channel. Note especially Fig. 3, 4, 5, and 6. Also discusses using a threshold as a trigger to capture “…all recognized events of the same type…” 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126